EXHIBIT 10.2

DATA FURNISHER AGREEMENT

THIS DATA FURNISHER AGREEMENT (“Agreement”) is made as of the 7th day of May,
2008 (“Effective Date”), by and between First Advantage Credco, LLC, a Delaware
limited liability company with a mailing address at 12395 First American Way,
Poway, California, 92064 (“Credco”), and the party identified below (“Client”).
Credco and Client are hereinafter sometimes individually referred to as a
“Party” and collectively as the “Parties”.

 

Client’s Full Legal Name: First American CoreLogic, Inc.

Client Address: 4 First American Way, Santa Ana, CA 92707

TERMS AND CONDITIONS OF SERVICE

1. Terms. Terms used in this Agreement but not otherwise explicitly defined
shall have the meaning ascribed to them under the Fair Credit Reporting Act (15
U.S.C., §1681 et seq., as the same may be amended from time to time, the
“FCRA”).

2. Data Furnisher License

2.1 License Grant. Subject to the terms and conditions of this Agreement, Client
grants to Credco a non-exclusive, non-transferable, limited license under
Client’s intellectual property rights in the data (the “Data”) identified in any
statement of work (“SOW”) hereto solely for the use specified in the permitted
applications (“Permitted Applications”) section of any SOW. There are no implied
licenses under this Agreement, and any rights not expressly granted to Credco
are reserved by Client for its own use and benefit.

2.2 License Restrictions. Credco agrees, represents, and warrants to Client,
both during and after the term of this Agreement, as follows:

(a) Credco shall not use the Data for purposes other than the Permitted
Applications in any applicable SOW and shall contractually require compliance
with such terms by any third parties permitted to use or access the Data.

(b) Unless expressly authorized in an applicable SOW: (i) the Data is for
Credco’s and its employees’ sole use; (ii) with the exception of any third
parties designated in any applicable SOW, Credco shall not share the Data with
any parent, subsidiary, affiliate or other third party, including any third
parties involved in any joint venture or joint marketing arrangements with
Credco; (iii) Credco shall not use or store the Data outside the United States;
and (iv) Credco shall limit use of the Data to its employees who have been
appropriately trained.

(c) Unless expressly authorized in an applicable SOW, Credco shall not (and
shall contractually require that any third parties’ authorized to use the Data
in any applicable SOW do not): (i) disclose, use, disseminate, reproduce or
publish any portion of the Data in any manner or permit the same; (ii) process
or combine any portion of the Data or permit any portion of the Data to be
processed or combined with other data or software from any other source;
(iii) allow access to the Data through any terminals located outside of Credco’s
operations or facilities; or (iv) use the Data or the results of the Data to
create derivative products.

(d) Credco shall not (and shall contractually require that any third parties
authorized to use the Data in any applicable SOW do not) use the Data in any way
that: (i) infringes any third party’s copyright, patent, trademark, trade secret
or other intellectual property or proprietary rights or rights of publicity or
privacy; (ii) violates any law, statute, ordinance or regulation (including laws
and regulations governing unfair competition, anti-discrimination and false
advertising); or (iii) is defamatory, trade libelous, unlawfully threatening or
unlawfully harassing. Credco shall abide by all prevailing federal, state, and
local laws and regulations of any kind governing fair information practices and
consumers’ rights to privacy, including any applicable non-solicitation laws and
regulations.

(e) Credco shall not (and shall contractually require that any third parties
authorized to use the Data in any applicable SOW do not) disassemble, decompile,
manipulate or reverse engineer Client’s proprietary information or any portion
of the Data. Credco shall take all necessary steps to prevent unauthorized use
or disclosure or disassembly, decompiling, manipulation or reverse engineering
of Client’s proprietary information or any portion of the Data.

 

Page 1 of 6



--------------------------------------------------------------------------------

(f) Credco shall not (and shall contractually require that any third parties
authorized to use the Data in any applicable SOW do not) sell, license, publish,
display, copy, distribute, or otherwise make available Client’s proprietary
information in any form or by any means, except as expressly permitted by this
Agreement, including without limitation the transfer to a third party or, if not
expressly prohibited by this Agreement, as allowed under the fair use provision
of the Copyright Act, 17 U.S.C. § 107.

3. Credco Database; Credco Use. Credco shall maintain a database of any Data for
the purposes specified in any given SOW and for no other purpose (the “Credco
Database”).

4. Client Records; Data Integrity. Client warrants to Credco that Client has the
full legal right to provide the data to Credco for the purposes specified in any
SOW under the terms of this Agreement, and that no such use by Credco will
infringe any patent, copyright, or other right of any third person. Client
agrees that at the time of delivery to Credco, any Data shall be complete and
accurate to the best of its knowledge and belief, after reasonable investigation
and inquiry. At Credco’s reasonable request, Client shall promptly, time being
of the essence, verify the accuracy of Data provided to Credco, and shall
promptly update and correct all known inaccurate information.

5. Compliance Requirements and Applicable Law.

(a) Client acknowledges and agrees that Credco is a Consumer Reporting Agency,
within the meaning of the FCRA. Client acknowledges its obligations pursuant to
Section 623 of the FCRA and that, in addition to the terms and conditions of
this Agreement, the FCRA and other Federal, state and local laws, statutes,
regulations, rules, ordinances and/or court orders (collectively referred to as
“Applicable Law”) may govern the Parties’ obligations under this Agreement. As a
furnisher of information to a Consumer Reporting Agency, it is Client’s
responsibility to ensure its compliance with this Agreement and Applicable Law,
including but not limited to the Prescribed Notice of Furnisher Responsibility
(Appendix G to Part 698 of Title 16 Code of Federal Regulations). The full text
of the FCRA can be obtained from the Federal Trade Commission website at
http://www.ftc.gov, as such web site may be changed from time to time. In
addition to all other terms of this Agreement, Client represents, warrants, and
certifies that:

(b) Client shall refer all borrowers and former borrowers who have questions or
dispute information from Credco’s Database or who seek disclosure of information
from Credco’s Database to Credco’s address and/or the toll free number for the
Consumer Assistance Line.

(c) Each consumer reinvestigation arising out of a dispute of the Data by a
borrower or former borrower shall be conducted in accordance with the provisions
of the FCRA and other Applicable Laws.

(d) Credco acknowledges and agrees that Client is not a consumer reporting
agency as defined in the FCRA. Credco represents and warrants that (i) it is a
consumer reporting agency under the FCRA, (ii) it shall comply with its
obligations as a consumer reporting agency under the FCRA and (iii) it shall not
use the Data in a way that would cause a third party to construe Client as a
consumer reporting agency.

5.1 Intellectual Property Rights. Client acknowledges that nothing shall be
construed to convey to Client any title, ownership rights, or other interests in
the Credco Database, and that the Credco Database shall be and remain the
exclusive property of Credco and/or its affiliates, and no rights therein are
granted, transferred, assigned, or licensed to Client by this Agreement or by
any action or failure to act on the part of Credco and/or its affiliates, except
as specifically provided herein.

6. Non-Disclosure of the terms of the Agreement. Except as otherwise required
under Applicable Law or with the prior written consent of the other party,
Client and Credco agree not to disclose the existence of this Agreement or the
terms herein to any other party.

7. Term of Agreement. The term of this Agreement commences on the Effective Date
and shall continue until all SOWs are terminated. The term of each SOW shall be
specified in each such SOW. This Agreement may not be terminated without cause
during the term. If either Party breaches any provision of this Agreement
(including any provision of any SOW), the non-breaching Party may, upon
providing written notice of such breach, terminate this Agreement (including all
SOWs) or the particular SOW that directly relates to such breach, if the breach
is not cured within 30 days following such notice, unless a shorter cure period
is otherwise set forth herein or in the applicable SOW.

 

Page 2 of 6



--------------------------------------------------------------------------------

8. Force Majeure. Neither Party shall be liable for its inability to perform, or
for any delay in performing, any of its obligations under this Agreement if that
inability or delay is caused by a force majeure event, including, but not
limited to, equipment failures, failures or fluctuations in electrical power,
lighting, or telecommunications, government action, or for any other cause
reasonably beyond their respective control. Such nonperformance shall not be a
default hereunder.

9. Indemnification

Credco shall indemnify and hold Client and its affiliates and their respective
officers, directors and employees harmless from and against all third party
claims, losses, liabilities, costs and expenses arising out of or related to the
use of the Services by the Credco (or its End Users or Permitted Affiliates), or
attributable to Credco’s breach of this Agreement. Client shall control the
defense and any settlement of such claim, and Credco shall cooperate with Client
in defending against such claim. Client shall indemnify and hold Credco and its
affiliates and their respective officers, directors and employees harmless from
and against all third party claims, losses, liabilities, costs and expenses
arising out of or related to the provision of the Services by Client, or
attributable to Clients breach of this Agreement. Credco shall control the
defense and any settlement of such claim, and Client shall cooperate with Credco
in defending against such claim.

10. Limitation of Liability. NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, UNDER NO CIRCUMSTANCES WILL EITHER PARTY HAVE ANY OBLIGATION OR
LIABILITY TO THE OTHER HEREUNDER FOR ANY INCIDENTAL, INDIRECT, CONSEQUENTIAL OR
SPECIAL DAMAGES INCURRED BY THE OTHER PARTY (INCLUDING DAMAGES FOR LOST
BUSINESS, LOST PROFITS OR DAMAGES TO BUSINESS REPUTATION), REGARDLESS OF HOW
SUCH DAMAGES ARISE AND REGARDLESS OF WHETHER OR NOT A PARTY WAS ADVISED SUCH
DAMAGES MIGHT ARISE.

11. Capacity of the Parties. The Parties hereto are independent contractors
under this Agreement and nothing herein shall create any agency, partnership,
joint venture, or franchise relationship between the Parties.

12. No Third Party Beneficiaries. Nothing in this Agreement, express or implied,
is intended to create or confer and shall not be construed or operate as
creating or conferring, any rights or remedies under or by reason of this
Agreement, upon any Consumer, applicant, resident, prospective resident,
employee, prospective employee or person other than the Parties hereto and their
successors and permitted assigns.

13. Assignment. This Agreement may not be assigned by either Party hereto
without the prior written consent of the other Party; provided, however, that
(i) Credco may assign this Agreement at any time and without notice, in whole or
in part, to its parent company, First Advantage Corporation, or to any
subsidiary of First Advantage Corporation or any company otherwise affiliated
with First Advantage Corporation or Credco through common ownership and control
and (ii) Client may assign this Agreement at any time and without notice, in
whole or in part, to its ultimate parent company, The First American
Corporation, or to any subsidiary of The First American Corporation or any
company otherwise affiliated with The First American Corporation or Client
through ownership and control.

14. Severability. All sections, clauses, and covenants contained in this
Agreement are severable, and in the event any of them shall be held to be
invalid by any competent court, this Agreement shall be interpreted as if such
invalid sections, clauses, or covenants were not contained herein, without
invalidating the remainder of this Agreement, which shall remain in full force
and effect.

15. No Waiver. A delay or omission by either Party to exercise its rights upon
any event of noncompliance or default by the other Party shall not impair any
such right or be construed to be a waiver thereof. A waiver by either of the
Parties of any of the duties, conditions, or agreements of the other Party shall
not be construed to be a waiver of any succeeding breach thereof or of any duty,
condition, or agreement herein. Unless stated otherwise, all remedies provided
for in this Agreement shall be cumulative and in addition to and not in lieu of
any other remedies available to any Party at law or in equity.

16. Notice. Except as otherwise set forth herein, any notice required to be sent
hereunder shall be sent by first class mail or overnight courier service: (a) if
to Credco, addressed to the attention of Corporate Counsel and (b) if to Client,
addressed to the authorized representative executing this Agreement on behalf of
Client, or as otherwise communicated to Credco in writing, each at their
respective addresses set forth on the first page of this Agreement.

17. Governing Law. This Agreement shall be governed in accordance with the laws
of the United States of America and the State of California, without reference
to its choice of law provisions. In the event of litigation arising out of or
connected with this

 

Page 3 of 6



--------------------------------------------------------------------------------

Agreement, Credco and Client agree that the state or Federal courts located in
the State of California shall have exclusive jurisdiction, and Client
specifically subjects itself to the personal jurisdiction of said courts in the
same manner as if this Agreement had been executed and/or was to be performed in
the State of California.

18. Entire Agreement. This Agreement and any exhibits attached hereto set forth
the entire understanding and agreement between Client and Credco superseding any
prior or contemporaneous oral or written agreements or representations,
including all proposals, negotiations, or discussions heretofore had between the
Parties related to the Data, except for any addendum or amendment to this
Agreement that has been executed in accordance with these terms. This Agreement
(excluding any exhibits attached hereto may only be amended by a written
instrument signed by all Parties to this Agreement.

19. Captions and Headings. The captions and headings in this Agreement are for
convenience only and shall not be considered a part of this Agreement.

20. Construction. All provisions and any variations thereof shall be deemed to
refer to the masculine, feminine, neuter, singular, or plural as the identity of
the person or entity may require.

21. Additional Actions and Documents. Each of the Parties hereto agrees to take
or cause to be taken such further actions, to execute and deliver or cause to be
executed and delivered such further instruments, and to use their best efforts
to obtain such requisite consents as any other party may from time to time
reasonably request in order to fully effectuate the purposes, terms, and
conditions of this Agreement.

22. Counterparts; Facsimile Signatures. This Agreement may be executed by the
Parties hereto in any number of separate counterparts and all such counterparts
so executed constitute one (1) agreement binding on the Parties hereto
notwithstanding that the Parties hereto are not signatories to the same
counterpart. This Agreement and any other document to be executed in connection
herewith may be delivered by facsimile and documents delivered in such manner
shall be binding as though an original thereof had been delivered.

23. No Construction against the Drafter. The Parties agree that this Agreement
is the result of careful negotiations between sophisticated parties and thus any
principle of construction or rule of law that provides that an agreement shall
be construed against the drafter of the agreement in the event of any
inconsistency or ambiguity in such agreement, shall not apply to the terms and
conditions of this Agreement.

24. Authority. The person executing this Agreement represents, warrants, and
certifies that he/she (a) has read and understands Client’s obligations and
duties hereunder, (b) has direct knowledge of the facts and representations made
by Client under this Agreement, and (c) has the authority to sign this Agreement
on behalf of Client.

IN WITNESS WHEREOF, the Parties hereto have each caused this Agreement to be
executed by its duly authorized representative on the date set forth below their
respective name to be effective as of the Effective Date set forth on the first
page of this Agreement.

 

First American CoreLogic, Inc.     First Advantage Credco, LLC. By   /s/
Margaret Yonkovich     By   /s/ John Bauer

Printed Name:   Margaret Yonkovich     Printed Name:   John Bauer
Title: Executive:   CFO     Title: Executive   Vice President Date Signed:  
May 7, 2008     Date Signed:   May 7, 2008

 

Page 4 of 6



--------------------------------------------------------------------------------

STATEMENT OF WORK 1

This Statement of Work 1 (“SOW 1”) is between First American CoreLogic, Inc., a
Delaware corporation (“Client”) and First Advantage Credco, LLC, a Delaware
limited liability company (“Credco”) (collectively, the “Parties,” or
individually, a “Party”). This SOW 1 is subject to the May 7, 2008 Data
Furnisher Agreement, and all subsequent amendments, exhibits, or attachments
(“Agreement”) between the Parties. This SOW 1 is effective as of May 7, 2008
(“SOW 1 Effective Date”).

 

I. DATA

 

  A. Public Records Data and Proprietary Loan Application Data

 

II. PERMITTED APPLICATIONS

 

  A. Data Furnished: Credco may use the Data with the LoanSafe application
solely for the purposes of creating LoanSafe reports, which Credco may resell to
RELS Reporting Services, LLC, who may then resell the Data to the following End
User only: Wells Fargo Bank, N.A., a National Bank and its affiliated companies
(collectively, “Wells Fargo”) located at 1 Home Campus, MAC X2410-06T, Des
Moines, IA 50328-0001.

 

  B. Credco Database: Credco shall have a perpetual license to the Data for the
purposes of creating and maintaining a distinct LoanSafe database solely for the
purposes of the creating LoanSafe reports for Wells Fargo, subject to the terms
and conditions of the Agreement and this SOW 1, and for no other purposes.

 

III. FEES

 

  A. Data:

 

  1. Annual Fee and Discount: Credco shall pay Client an annual fee for the Data
of one million five hundred and eighty four thousand dollars ($1,584,000.00).
Client shall discount this Fee by fifteen percent (15%), or, two hundred and
thirty-seven thousand, six hundred dollars ($237,600.00) (“Discount”) to
compensate Credco for actual costs incurred in using the Data, which such costs
shall include Credco’s support, operations, and delivery Data delivery
(collectively, “Costs”). Upon the SOW 1 Effective Date, Credco shall pay to
Client a Fee, after the Discount is applied of one million, three hundred and
forty six thousand and four hundred dollars ($1,346,400.00) to Client in twelve
(12) equal monthly payments of one hundred and twelve thousand, two hundred
dollars ($112,200.00) each (“Equal Installments”).

 

  2. Annual True-up: Upon each anniversary date of the SOW 1 Effective Date,
Credco shall provide Client a cost accounting report setting forth actual Costs.
Within 30 days of receipt of the Costs report, in the event the costs exceed the
Discount amount, Client shall pay Credco such excess amounts. Conversely, within
30 days of receipt of the Costs report, in the event the costs are less than the
Discount amount, Credco shall pay Client the difference between the Costs and
the Discount.

 

IV. SOW TERM:

The initial term of this SOW 1 is for 24 months. Credco may terminate this SOW
1, if the contractual relationship involving the Loan Safe reports between Wells
Fargo and RELS is validly terminated (“Early Termination”). In the event of an
Early Termination on or before July 16, 2008, Credco may terminate this SOW 1,
without penalty, by providing Client five (5) days prior written notice. In the
event of an Early Termination subsequent to July 16, 2008, Credco may terminate
this SOW 1 by providing FACL thirty (30) calendar days written notice. If this
SOW 1 is terminated by Credco after the Early Termination, Credco shall pay a
twenty percent (20%) penalty (“Termination Penalty”) of the remaining Fees as
stated in SOW 1, III(A)(1). For example, Credco shall pay Client for the entire
month of December 2008, and a pro-rata portion for January 1, 2009 through
January 12, 2009. The Termination Penalty is then cancelled from January 13,
2009 through the remaining Term.

 

Page 5 of 6



--------------------------------------------------------------------------------

If either party breaches any provision of this SOW 1, the non-breaching party
shall, upon providing written notice of such breach, may immediately terminate
this SOW 1, provided such breach is not cured within sixty (60) days following
such notice. If this SOW 1 is terminated as a result of a breach, the
non-breaching party shall, in addition to its right of termination, may pursue
legal remedies against the breaching party. Notwithstanding the foregoing, if
Credco is in breach under Section 4 (Fees) of the Agreement, Client may
terminate or suspend Services under this SOW 1 effective ten (10) days after
giving Credco written notice of such breach, unless Credco shall have remedied
the breach within such ten (10) day period.

The Term automatically renews for additional successive twelve (12) month terms.
Either party may forego automatic renewal by giving the other party not less
than thirty (30) calendar days written notice of termination prior to the
expiration of the then-current term.

 

V. DELIVERY

Client shall deliver the Data to Credco.

IN WITNESS WHEREOF, the Parties hereto have each caused this Statement of Work
to be executed by its duly authorized representative on the date set forth below
their respective name to be effective as of the Effective Date set forth on the
first page of this Agreement.

 

First American CoreLogic, Inc.     First Advantage Credco, LLC. By  

/s/ Margaret Yonkovich

    By  

/s/ John Bauer

Printed Name: Margaret Yonkovich     Printed Name: John Bauer Title:  
              CFS     Title:                 Executive Vice President
Date Signed :   May 7, 2008     Date Signed :   May 7, 2008

 

Page 6 of 6